FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMRIK SINGH,                                      No. 07-73393

               Petitioner,                        Agency No. A072-473-606

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Amrik Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen exclusion

proceedings to apply for adjustment of status. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Singh’s third motion to

reopen as untimely and number-barred where the motion was filed almost two

years after the final administrative order was entered in his case, see 8

C.F.R. § 1003.2(c)(2), and he failed to demonstrate that he was eligible for an

exception to the regulatory limitations based on changed circumstances, see 8

C.F.R. § 1003.2(c)(3)(ii); Najambadi v. Holder, 597 F.3d 983, 991 (9th Cir. 2010)

      Singh’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                  07-73393